Exhibit 10.1

 

FIRST AMENDMENT TO
EMPLOYMENT AGREEMENT

 

THIS FIRST AMENDMENT TO THE EMPLOYMENT AGREEMENT is made and entered into by and
between WASHINGTON PRIME GROUP INC., an Indiana corporation (the “Company”), and
LISA A. INDEST (the “Executive”) dated as of February 12, 2019 and effective as
of February 12, 2019.

 

WHEREAS, the Company and the Executive are parties to an Employment Agreement,
made and entered into on August 6, 2018 and effective as of August 3, 2018 (the
“Employment Agreement”); and

 

WHEREAS, the parties hereto now desire to amend the Employment Agreement to
reflect the Executive’s new title, annual base salary and target and maximum
annual bonus.

 

NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:

 

1.     “Senior Vice President, Finance and Chief Accounting Officer” is hereby
changed to “Executive Vice President, Finance and Chief Accounting Officer” in
Sections 2(a)(i) and 3(c)(i) of the Employment Agreement.

 

2.     The first sentence of Section 2(b)(i) of the Employment Agreement is
hereby amended to read as follows:

 

“During the Employment Period, the Executive shall receive an annual base salary
at the rate of $326,998.71 (the ‘Annual Base Salary’), subject to applicable
income tax and other legally required withholding and any deductions that the
Executive voluntarily authorizes in writing.”

 

3.     The second and third sentences of Section 2(b)(ii) of the Employment
Agreement are hereby amended to read as follows:

 

“The Executive’s target Annual Bonus shall be 100% of the Annual Base Salary
(the ‘Target Bonus’). The actual Annual Bonus may range from 0% to 150% of the
rate of the Target Bonus, based on the level of achievement of performance goals
established by the Committee (which performance goals shall be consistent with
those applicable to the Company’s senior executives generally) and communicated
to the Executive not later than the 90th day of the applicable fiscal year.”

 

4.     Except as otherwise provided herein, the Employment Agreement shall
remain unaltered and of full force and effect.

 

[SIGNATURE PAGE FOLLOWS]

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have caused this First Amendment to Employment
Agreement to be executed and delivered as of the day and year first above set
forth.

 

 

 

WASHINGTON PRIME GROUP INC.,

 

  an Indiana corporation  

 

 

 

 

 

 

 

 

 

By:

/s/ Mark E. Yale                             

 

 

 

Name:  Mark E. Yale

 

 

 

Title: EVP and CFO

 

                          EXECUTIVE             By: /s Lisa A. Indest          
                         Name: Lisa A. Indest  

 

[Signature Page – L. Indest Amendment to Employment Agreement]